DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the method" in line 6; Claim 3, "the next minimum current point" in line 7; Claim 4, "the average values" in line 10; Claims 10 and 16 each reintroduces the elements in the preamble of claim 1 making the incorporation of the diagnostic method and the diagnostic device of the respective claims unclear as to if a new limitation is being introduced or that proper antecedent basis should be established; Claim 14 "the waveform" in line 3;  Claim 15, "the inverting input terminal" in line 3; Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-14, 16-19 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fischer (DE 38027278); 
Claim 11 in the alternative is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 10 (as indefinitely understood) above.

Fischer discloses in claim 1: A diagnostic method for diagnosing a malfunction in a solenoid valve (see abstract, and 2 figure 1, and page 4 of the English language translation (ELT) first full paragraph), wherein the solenoid valve comprises an electromagnet (3, figure 1) and a valve body (outside of 2/3) wherein one or more orifices (the flow path through the valve from 1 to 2) are provided for passage of a pressurized fluid (the valve is utilized in an environment that maintains fluid pressure, such as a nuclear power plant, page 1 third paragraph of English translation, and where the pipeline 1 carrying fluid must be under pressure to provide the flow there through), and wherein the electromagnet comprises a solenoid drivable by a solenoid current and a magnetic circuit comprising a movable core situated and slidable in the solenoid (as discussed above and as necessary to operate the solenoid valve, and see discussion in paragraph 2 of page 5 where the movable core/armature is pulled via magnetic flux current), the method comprising the steps of: a) storing, in a non-volatile memory register, reference features 

Fischer discloses in claim 3: The method of claim 1, wherein the features of the solenoid current waveform that are stored and compared are a slope of a first waveform section between an instant of excitation of the solenoid valve and a first current peak generated by engagement of 

Fischer discloses in claim 4: The method of claim 3, further comprising the steps of: checking whether the solenoid current waveform has, after the first current peak and before reaching the minimum current point, an inflection point and/or further minimum and maximum relative points (per figure 4 and see page 6 first full paragraph ELT); calculating average values of the current derivative over time in an a time interval immediately preceding and in a time interval immediately following the inflection point or relative minimum point (per figure 4 and see page 6 first full paragraph ELT); comparing the average values with corresponding reference values (i.e. comparing the figures 3 and 4) ; and checking whether at least one of the average values is, in absolute value, lower than the corresponding reference value (i.e. determination of an absolute value deviation or difference for the same solenoid valve from initial test reference archive figure 3 to that of subsequent test actual measurement.)   

Fischer discloses in claim 5: The method of claim 4, wherein presence of the inflection point and/or of the further maximum and minimum relative points is detected by calculating the derivative of the current over time (di/dt page 5 ELT) and verifying whether the derivative assumes a null or positive value in two instants of time in a time interval (t.delta.  has a T1 and T2 for determination of the difference) following the instant in which the waveform peak occurred and before the solenoid current reaches a steady state value (after T2’ figure 4.)  

Fischer discloses in claim 6: The method of claim 1, wherein the features of the solenoid current waveform comprise at least a first time interval (t.delta figure 2) that elapses between the instant of excitation of the solenoid and the instant of a current peak generated by engagement of the movable core (per figure 2.)  

Fischer discloses in claim 7: The method of claim 6, wherein the first time interval is obtained by an analog peak detection circuit that compares the value of the instant solenoid current with the value of the solenoid current to which a predetermined delay is applied, or (the use of “or” language indicating an alternative grouping under MPEP 2131) by a digital sampling circuit of the solenoid current waveform (paragraph 1 page 5, ELT, the ADC sampling circuit to the microcomputer and then interoperable with the central computer for recall.)   

Fischer discloses in claim 8: The method of claim 1, wherein the reference features are features of the solenoid current waveform acquired when the solenoid valve is in a test phase during or after release from the factory (i.e. the target curve determination page 6 first full paragraph ELT.)   

Fischer discloses in claim 9: The method of claim 1, wherein the reference features are features of the solenoid current waveform obtained from average values relative to a set of values previously acquired (i.e. the actual curve determination as compared to the target curve determination, page 6 first full paragraph ELT, and see abstract.)  

Fischer discloses in claim 10:  A diagnostic device for diagnosing a malfunction in a solenoid valve (abstract), wherein the solenoid valve comprises an electromagnet and a valve body 

Fischer discloses in claim 11: The device of claim 10, wherein the electronic diagnostic circuit is implemented on a power supply (u 4/5 figure 1) and control circuit board configured to be mounted on the solenoid valve (13/16 are mounted electrically on the solenoid 3.) 
furthermore, if it could be argued at some future unforeseen date that Fischer does not explicitly disclose: the amplifier and microcomputer of 13/16 are not mounted on solenoid valve via a control board); considering the microcomputer necessarily needs a control board, and considering that the circuitry is power connected to the solenoid valve 2, and considering that Fischer discusses each solenoid valve having its own current sensor, ADC converter, memory and microcomputer for feedback to a central computer (and for example showing a compact assembled unit): 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as arguably suggested by Fishers circuit/solenoid proximity, to mount the control circuit board of the microcomputer and the electronic diagnostic circuit 6 of Fisher, directly on the solenoid valve for the purpose of maintaining a compact assembled diagnostic unit for the purpose of reading the operability of each solenoid valve. 

Fischer discloses in claim 12: The device of claim 10, further comprising communication means to implement communication between the microcontroller of the electronic diagnostic circuit and an external control unit (data storage unit 16 sends a signal to the central computer, page 5 first full paragraph ELT.)  

Fischer discloses in claim 13: The device of claim 12, wherein said communication means transmit a status signal to the external control unit (id), which may assume at least two logical levels representative of an operational state of the solenoid valve (id.)   

Fischer discloses in claim 14: The device of claim10, wherein the electronic diagnostic circuit comprises a current sampling circuit to sample the waveform at predetermined time intervals (based on the microcomputer requiring predetermined intervals for communication with the central computer and the sensor circuit.)   

Fischer discloses in claim 16: A solenoid valve comprising an electromagnet and a valve body wherein one or more orifices are provided for passage of a pressurized fluid, wherein the electromagnet comprises a solenoid drivable by a solenoid current and a magnetic circuit 

Fischer discloses in claim 17: The solenoid valve of claim 16, comprising a power supply and control circuit board, the diagnostic device being implemented on the power supply and control circuit board (power supply 4/5 and control board required for the microcomputer and the amp circuit 13 and the memory storage 16.)   

Fischer discloses in claim 18: The solenoid valve of claim 17, wherein the power supply and control circuit board is provided with an electrical connector having a pair of power supply terminals (4/5) and an electrical diagnostic terminal (6 and 11/12) connectable to an external control unit (via 17.)   

Fischer discloses in claim 19: A solenoid valve island (valve island considered a networked set of valves controlled by a central computer, per pages 4 and 5 last and first paragraph respectively of the ELT), comprising a power supply (4/5) and control circuit board (control board required for the microcomputer and the amp circuit 13 and the memory storage 16) for all solenoid valves of the valve island, said power supply and control circuit board comprising an electronic diagnostic circuit with microcontroller (id) configured to implement the diagnostic method of claim 1, wherein the reference features are related to each of the solenoid valves of the valve island or groups of solenoid valves of the solenoid valve island, and wherein the detected features are obtained by exciting separately each solenoid valve or each group of solenoid valves (for identification of the malfunctioning valves for safety purposes, id.) 

Allowable Subject Matter
Claims 2 and 15 each would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art fails to disclose or render obvious in claim 2 the following: “step d) further comprises, before generating the alarm signal, the steps of: comparing a pressure value of fluid entering an inlet orifice of the solenoid valve with a predetermined pressure value range; and adjusting the pressure value and repeating steps b) and c), in the event of deviation of the pressure value with respect to the predetermined pressure value range; the alarm signal being generated in the event of the deviation between the values of the detected features and the reference values and  the deviation between the pressure value and the predetermined pressure value range” in combination with the other limitations set forth above;
the prior art fails to disclose or render obvious in claim 15 the following: “the electronic diagnostic circuit comprises an analog peak detection circuit comprising an operational amplifier with comparator function the inverting input terminal of which receives the solenoid current detected through a shunt resistor and the non-inverting input terminal of which receives the solenoid current to which is applied a delay given by an RC network” in combination with the other limitations set forth above, where it is noted that the above claimed RC network circuit with shunt resistor and comparator function would not have been obvious especially without improper hindsight construction of the same, where neither Fischer nor Thyssen teach such a claimed circuit configuration; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753